 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWonder Markets, Inc. and Retail Employees UnionLocal 1445, United Food and CommercialWorkers International Union, AFL-CIO.1Casel-CA-13132May 5, 1980SUPPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPI:NEL LO AND TRUESDALEOn June 8, 1978, the National Labor RelationsBoard issued a Decision and Order in the instantcase2in which it affirmed the rulings, findings, andconclusions of the Administrative Law Judge thatRespondent had engaged in, and was engaging in,certain unfair labor practices in violation of Section8(a)(3) and (1) of the National Labor RelationsAct, as amended, and adopted his recommendedOrder. The Board's Order required, inter alia, thatRespondent offer Robert Whitney reinstatement tohis former job or, if such job no longer exists, to asubstantially equivalent position, and make himwhole for any losses he may have suffered byreason of Respondent's unlawful actions againsthim. This Decision and Order was enforced by theUnited States Court of Appeals for the First Cir-cuit on May 14, 1979.3On August 21, 1979, the Regional Director forRegion I issued a backpay specification and noticeof hearing alleging the amount of backpay due. OnNovember 13, 1979, Respondent filed directly withthe Board a Motion for Partial Summary Judgmentand a memorandum in support thereof, seeking adetermination that as a matter of law Robert Whit-ney (1) has failed to satisfy his obligation to miti-gate backpay, and (2) by virtue of his post-dis-charge misconduct has forfeited his right to rein-statement. On November 21, 1979, Respondentfiled a supplemental memorandum. Subsequently,on November 28, 1979, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why Respondent's Motionfor Partial Summary Judgment should not begranted. By document dated December 6, 1979,counsel for the General Counsel opposed Respond-ent's motion, and made a cross motion to strikethat portion of Respondent's answer to the backpayspecification which alleges that Whitney has failedi I he lnnlc of the Charging Part, firmcrly lIocal 1445, Retail ClerksIntlrlm l Aiciation, A FL. CI O, CI,C. has been amended to reflectthe iailllg rulhling from the merger if Retail Clerks Inlernatitnal Aslo-llilnlll aild Amalgarnaled MNeatcutler, iand Butcher Worklenl (If N rthAllcrica ir June 7. 1979236 N R * 787'ih ln iot .N L R B. Eai irte Snc/lily ind Refliing (C rporuton, 598I- 2d hoth249 NLRB No. 42to mitigate lost wages by his refusal of a differentjob with Respondent. On December 26, 1979, Re-spondent filed a memorandum in opposition tocounsel for the General Counsel's response andcross-motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following rulings:Mitigation of Lost WagesRespondent argues, both in its answer to thebackpay specification and in its Motion for PartialSummary Judgment, that Whitney failed to miti-gate lost wages by his refusal of Respondent's offerof a position as a meat manager trainee, and that asa result Respondent's backpay obligation should beeither tolled as of the date of that offer, or reducedby offsetting the amount Whitney would haveearned in that position from the gross backpayowed him.4Respondent's argument is premised onits contention that Whitney was obligated to acceptthis position in order to mitigate lost wages, eventhough the offer was found by the Board not tohave satisifed Respondent's obligation to reinstateWhitney. Apart from the fact that Respondent ap-pears to be attempting to relitigate in another guisethe validity of its reinstatement offer to Whitney,we find no merit in Respondent's argument. TheBoard specifically found, in its Decision and Orderin the unfair labor practice stage of this proceed-ing, that Respondent's offer to Whitney of thetrainee position, a position other than the onewhich Whitney held before his discriminatory dis-charge, did not satisfy Respondent's obligation toreinstate Whitney to his former position, which stillexisted, and that in addition the trainee position didnot appear to be a substantially equivalent one.(236 NLRB at 787). These findings were affirmedby the court of appeals. (598 F.2d at 676.) It is wellestablished that where a discriminatee's former po-sition is in existence as of the date of our order, therestoration of the status quo requires that the em-ployer reinstate him to that position.5Respondentin its motion has not offered any explanation for itsfailure to do so in Whitney's case. It would beanomalous indeed for this Board to hold, as Re-spondent would have us do, that an employer mustoffer a discriminatee his former job where it stillexists, in order to comply with its reinstatement ob-It is not quite clear which of these alternative consequences Re-spmndent would have u accepl. We find it unnecessary to resolve thisambiguity since we find, i light if our finldings hereil, no merit to eithercontention' Valmac Indu.srie'. inc.. 22t1 NLRB 310, Fn. 5 (1977).--- WONDER MARKETS, INC.295ligation, while finding that the discriminatee never-theless must accept an offer of another job which isnot even substantially equivalent in order to miti-gate lost wages-the ultimate penalty for such fail-ure being, Respondent argues, forfeiture or substan-tial diminution, if not elimination, of further back-pay.Clearly, if a discriminatee is under no obligationto take a different job from the same employer be-cause the offer thereof does not constitute a validoffer of reinstatement, he is certainly not requiredto take that job in order to mitigate lost wages andthereby reduce the employer's backpay obligation.6Thus, Respondent's backpay obligation was nottolled or lessened by Robert Whitney's refusal ofits job offer, an offer which Whitney was not legal-ly required to accept. Accordingly, we deny thatportion of Respondent's motion which relies uponthis argument, and grant counsel for the GeneralCounsel's cross-motion to strike this portion of Re-spondent's answer to the backpay specification.ReinstatementIn the remaining portion of its Motion for PartialSummary Judgment, Respondent argues that it isentitled to a determination that Robert Whitneyhas disqualified himself for reinstatement by mis-conduct subsequent to his May 14, 1977, discharge.Respondent bases its argument on the findings inanother recent case7(hereinafter the Cooney case)involving the same employer and union. In thatcase, James Cooney, Jr., another of Respondent'semployees at the same store as Whitney, was dis-charged. The Board held that the discharge wasnot unlawful, finding that Respondent had dis-charged Cooney because of several confrontationsin which he was involved, including one whichtook place on Brown Road on January 11, 1978.Robert Whitney was also involved in the BrownRoad incident. Respondent now argues that thefindings in the Cooney case establish that Whitneyengaged in misconduct on Brown Road which dis-qualifies him from reinstatement and that, accord-ing to principles of resjudicata and collateral estop-pel, Respondent is entitled to such a determinationas a matter of law.We find no merit to Respondent's argument thatthe findings of fact as to Whitney's conduct in theI Obviously, Respondent itself could have limited its obligation at anytime by fulfilling its duty to offer Whitney reinstatement to his formerposition.7 Wonder Markets. Inc., 246 NLRB No. 56 (1979).Cooney case bar relitigation of this issue in the in-stant backpay proceeding under the theories of resjudicata and collateral estoppel. Respondent's argu-ment that res judicata applies in this case is incor-rect, since the Cooney case and the instant case aretwo different causes of action. As to Respondent'sargument that principles of collateral estoppelapply, collateral estoppel generally requires thatwhere a question of fact essential to the judgmentis actually litigated and determined by a valid andfinal judgment, the determination is conclusive be-tween the parties in a subsequent action on a differ-ent cause of action. Restatement of Judgment, §68(1942). In the two cases in question, although theparties are technically the same (i.e., the GeneralCounsel, Local 1445, and Wonder Markets), thereal parties in interest, Cooney and Whitney, aredifferent, since the Union was only acting in a rep-resentative capacity. Although a nonparty can bebound by a previous decision if he was in privitywith a party, Whitney was not such a beneficiaryin the Cooney case. Although Whitney testified inthat case, he had no control over, or any interestin, that litigation. Furthermore, the issues in thetwo cases are different. In the Cooney case, theissue was whether the Brown Road incident wasused by Respondent as a pretext in order to dis-charge Cooney for his union activities, whereas theissue in the instant case is whether Whitney's con-duct was such that Respondent should be relievedof the obligation to reinstate him. The paucity offindings about Whitney in the Cooney case demon-strate that the issue of Whitney's participation wasincidental to the main thrust of that case. Thus, asa matter of due process, Whitney is entitled to anopportunity to litigate this issue at the compliancehearing, should it be raised. We therefore shalldeny this portion of Respondent's Motion for Par-tial Summary Judgment.ORDERIt is hereby ordered that the Respondent'sMotion for Partial Summary Judgment be, and ithereby is, denied.IT IS FURTHER ORDERED that counsel for theGeneral Counsel's cross-motion to strike part ofRespondent's answer be, and it hereby is, granted.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 1 for further appro-priate action.WONDER MARKETS. INC. 295::